Citation Nr: 0818696	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the right hand.

3.  Entitlement to service connection for residuals of a 
shrapnel wound of the right leg.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

5.  Entitlement to special monthly compensation based on the 
need for aid and attendance, or housebound status.


REPRESENTATION

Appellant represented by:	W. Christopher Hodge, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2002 and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The July 2002 rating decision denied the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury.  The May 2007 rating decision denied the 
veteran's claims of entitlement to service connection for 
residuals of a shrapnel wound of the right leg and residuals 
of a shrapnel wound of the right hand, as well as denied the 
veteran's claims for TDIU and special monthly compensation 
based on the need for aid and attendance, or housebound 
status.

In statements on appeal, the veteran has asserted that he 
seeks service connection for a left hand disability.  This 
issue has not been adjudicated by the RO, nor developed for 
appellate consideration.  As such, it is referred to the RO 
for appropriate action.




FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran has residuals of a left knee injury, 
which are causally or etiologically related to his service in 
the military. 

2.  There is no competent medical nexus evidence of record 
indicating the veteran has residuals of a shrapnel wound of 
the right hand which are causally or etiologically related to 
his service in the military.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran has residuals of a shrapnel wound of 
the right leg which are causally or etiologically related to 
his service in the military.  

4.  The veteran did not provide a completed TDIU application; 
however, he reported that he has a GED.  He testified that he 
last worked full-time in 1997 and that he was approved for 
Social Security disability benefits in 2000.

5.  The competent and probative medical evidence of record 
establishes that service-connected disabilities, when 
evaluated in association with the veteran's educational 
attainment and occupational experience, preclude all forms of 
substantially gainful employment.  

6.  The competent evidence of record does not establish that 
the veteran's service-connected disabilities render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.

7.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling and is not shown to 
be permanently housebound as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Chronic residual disability of a left knee injury was not 
incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  Chronic residual disability of a shrapnel wound of the 
right hand was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

3.  Chronic residual disability of a shrapnel wound of the 
right leg was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

4.  The criteria are met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2007).

5.  The criteria for the award of special monthly 
compensation based on the need for regular aid and attendance 
or due to housebound status have not been not met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in October 2001, August 
2006, and November 2006 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection, his claim for special 
monthly compensation, and the evidence required to establish 
entitlement to TDIU.  These letters also informed him of his 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of initial, appropriate VCAA notices.  As 
such, there was no defect with respect to timing of the VCAA 
notices.

The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, private medical records, 
and Social Security Administration determination records.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including transcripts of 
his hearing before a Decision Review Officer of the RO and a 
transcript of his hearing before the undersigned VLJ of the 
Board.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for residuals of left 
knee injury, residuals of a shrapnel wound of the right hand, 
and residuals of a shrapnel wound of the right leg, so these 
claims must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for, left knee, right hand, or 
right leg disabilities during his service.  Further, at his 
separation examination, it is noted that the veteran 
specifically denied experiencing leg cramps, a "trick" or 
locked knee, bone or joint deformity, swollen or painful 
joints, and broken bones.  Likewise, the veteran's May 1973 
separation examination report was normal, with a normal 
clinical evaluation of the upper and lower extremities, 
musculoskeletal system, and skin.   The Board also notes that 
it appears that the veteran did not make any related 
complaints at this examination.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if he indeed had 
any problems at or immediately following his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this during his May 1973 separation examination.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."). 

In addition, there is no objective evidence of continuity of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of the disability at issue, decades 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his claimed  residuals of a left knee injury, 
residuals of a shrapnel wound of the right hand, and 
residuals of a shrapnel wound of the right leg to his 
service.  See  Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  In particular, the Board notes none of 
the veteran's treating providers found that the veteran's 
various claimed disabilities were related to his military 
service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In fact, there is no medical evidence of record that the 
veteran currently has left knee, right hand, or right leg 
disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  VA and private 
treatment records are negative for complaints or treatment 
for left knee, right hand, and right leg disabilities.  
Moreover, an October 2005 VA examination found that there was 
no evidence of any scar or other residuals of a left knee 
injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

In short, the only evidence portending that the veteran has a 
residuals of a left knee injury, residuals of a shrapnel 
wound of the right hand, and residuals of a shrapnel wound of 
the right leg that are related to his service in the military 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to determine the cause of these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Entitlement to a TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2007).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2007).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The veteran's service-connected disabilities are PTSD, rated 
as 70 percent disabling; bilateral hearing loss, rated as 30 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  His combined disability rating is 80 percent.  As 
such, the veteran satisfies the threshold minimum percentage 
requirements for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a).

Other records show the veteran has been receiving disability 
benefits from the Social Security Administration (SSA) 
effectively since June 1, 2000, primarily because of the 
severity of his service-connected psychiatric disability.

The veteran did not provide a completed TDIU application.  
However, the Board notes that he reported that he has a GED.  
He testified that he last worked full-time in 1997 as a truck 
driver and that he was approved for Social Security 
disability benefits in 2000.

The December 2006 VA psychiatric examination report indicates 
that the veteran is socially impaired.  He is unable to be 
around other people, demonstrates aggressive behavior, and 
experiences conflict when working with authority figures.  
The VA examiner found that the veteran had severe impairment 
of family and social relations, as well as an inability to 
work.

A July 2007 private psychological evaluation report from G. 
B., MS, LPC states that the veteran's functional ability is 
seriously limited, due to limitations as to concentration, 
comprehension, adaptation, and social skills.

Therefore, the Board finds that the evidence establishes that 
the veteran's service-connected disabilities are sufficiently 
severe as to preclude him from securing or following a 
substantially gainful occupation, consistent with his 
education and occupational experience, and he is entitled to 
a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.

Special Monthly Compensation

Legal Criteria

Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which  
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment. 

Not all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) must be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a); see also 
Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at 
least one factor listed in § 3.352(a) must be present for a 
grant of special monthly pension based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).



Housebound rate

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and, (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The second requirement is met when the veteran 
is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Analysis

In testimony before the Board in March 2008, the veteran and 
his representative contended that he is entitled to SMC 
because he requires his wife's assistance with his activities 
of daily living and that his PTSD symptomatology prevents him 
from being able to leave the house.  

The Board initially notes that the veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  The Board notes that service connection 
is currently in effect for PTSD, rated as 70 percent 
disabling; bilateral hearing loss, rated as 30 percent 
disabling; and tinnitus, rated as 10 percent disabling.  The 
combined evaluation for these disabilities is 80 percent 
disabling; and a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
was granted earlier in this decision, as a result of his 
service-connected PTSD.  In addition, while the evidence of 
record demonstrates that the veteran reports that he prefers 
not to drive because he experiences road rage and that he is 
self-socially isolating because he does not like to be around 
other people, the medical evidence of record does not 
demonstrate that that the veteran is unable to engage in 
activities outside of his home.  Indeed, VA treatment records 
indicate that the veteran goes to the VA medical center for 
monthly counseling appointments.  See September 2006 VA 
treatment record (noting that the veteran drives himself to 
counseling appointments).  

Additionally, the Board notes that evidence of record does 
not show that the veteran's service-connected disabilities 
have caused the anatomical loss or loss of use of both feet 
or one hand and one foot, and he is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) set forth above.  

In this regard, the medical evidence does not demonstrate 
that the veteran required regular aid and attendance due to 
his service-connected disabilities.  The record indicates 
that the veteran has numerous nonservice-connected 
disabilities, to include emphysema, gastroesophageal reflux 
disease, thrombocytopenia, torticollis, and multiple cervical 
spine disabilities.  See, e.g., December 1997 surgery report 
from St. Louis Surgery, Inc. and January 2007 VA treatment 
note.  The record also reflects that the veteran is not 
permanently bedridden, or so helpless as to be in need of 
regular aid and attendance due to service-connected 
disability. The veteran's VA treatment records and December 
2006 VA examination report indicate that, although the 
veteran has reported some impairment as to his activities of 
daily living due to his PTSD, there is no objective evidence 
that the veteran is unable to do the following independently:  
bathe, perform hygiene and grooming, dress, travel and eat.  
There was also no evidence that he was incontinent of bowel 
and bladder, or that he was impaired as to toileting.   

In sum, the competent evidence of record does not indicate 
that the veteran's limitations are solely due to his service-
connected disabilities.  Based on the foregoing, the Board 
finds that the claim for SMC based on aid and attendance or 
housebound status must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for residuals of a shrapnel 
wound of the right hand is denied.

Entitlement to service connection for residuals of a shrapnel 
wound of the right leg is denied.

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.

An award of special monthly compensation based on the need 
for regular aid and attendance or due to housebound status, 
is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


